Caton, C. J. Whatever promise there was in this case, was an express promise. So no implied promise to pay the debt can be raised from an admission that it was due. The express promise was sworn to by Mr. Britt. He says, the defendant said he was going to have the work measured, and expected to get some money soon, then he would settle the account. Again, “ that defendant said when he got the money for the work he would settle.” This was a conditional promise, and could neither serve for the foundation of an action itself, nor waive the statute of limitations, without at least proving that the defendant had received the money for the work. The judgment must be reversed, and the cause remanded. Judgment reversed.